Citation Nr: 1533589	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  05-33 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating for chronic muscular neck pain, status post cervical strain, currently rated 20 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

The Veteran served on active duty from June 1991 to November 1999.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In that decision, the RO, among other things, denied a claim for an increased rating for chronic muscular neck pain, status post cervical strain, rated 10 percent.  In September 2005, the RO increased the rating for this disability to 20 percent, effective the July 31, 2003 date of claim.

In February 2011, the Veteran testified before the undersigned at a videoconference hearing; a transcript of that hearing is of record.

The Board denied the claim in September 2011, but vacated that decision in March 2014 pursuant to National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013).

In April 2014, the Board again denied the claim.  In January 2015, the United States Court of Appeals for Veterans Claims (the Court) granted a joint motion for partial remand, vacating that portion of the April 2014 Board decision that denied the claim for an increased rating for chronic muscular neck pain, status post cervical strain, and remanding this matter to the Board for further proceedings consistent with the joint motion.  There were multiple other determinations in the May 2014 Board decision which the parties to the joint motion indicated should not be disturbed and these matters are therefore not currently before the Board.

The Board also notes that its April 2014 decision remanded the claims of entitlement to: an initial compensable disability rating, prior to September 20, 2007, for pseudofolliculitis barbae (PFB); an initial disability rating in excess of 10 percent, from September 20, 2007, for PFB; service connection for erectile dysfunction, to include as secondary to service-connected disabilities; and service connection for insomnia, to include as secondary to service-connected disabilities.  These issues have yet to be returned to the Board for adjudication.
The claim for an increased rating for chronic muscular neck pain, status post cervical strain, is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The parties to the joint motion noted that the December 2003, September 2007, and March 2010 VA examiners each indicated that the Veteran reported having flare-ups of neck pain, but did not opine as to any functional loss or additional degrees of range of motion loss experienced during these flare-ups.  Where, as here, there is medical evidence of flare-ups, an adequate examination must include an opinion as to whether there is additional limitation of motion or additional functional loss as a result of due to pain during flare-ups, and that such determination should, if feasible, be portrayed in terms of the degree of additional range of motion loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 43-44 (2011).  The parties to the joint motion therefore found that the examinations were inadequate and instructed the Board to obtain a new examination.

A review of the Veterans Benefits Management System (VBMS) paperless files reflects that after the April 2014 Board decision and prior to the January 2015 joint motion, a VA cervical spine examination was conducted in December 2014, in connection with other claims.  Given that the parties to the joint motion found that a new VA cervical spine examination was warranted and such examination has taken place, a remand is warranted for the agency of original jurisdiction (AOJ) to review this evidence in the first instance.  The AOJ should determine whether the examination is adequate and complies with the instructions in the joint motion.

Accordingly, the claim for an increased rating for chronic muscular neck pain, status post cervical strain is REMANDED for the following action:

Review the December 2014 VA cervical spine examination report and any other additional relevant evidence received since the most recent supplemental statement of the case (SSOC).  Determine whether the examination complies with the instructions in the joint motion.  If so, readjudicate the claim for entitlement to an increased rating for chronic muscular neck pain, status post cervical strain.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




